Case 5:16-cv-00523-JKP-RBF Document 71-22 Filed 06/04/20 Page 1 of 2




                    Exhibit V
              Case 5:16-cv-00523-JKP-RBF Document 71-22 Filed 06/04/20 Page 2 of 2




From:                                Daniel Montes <plantoperationsdirector@gmail.com>
Sent:                                Monday, March 14, 2016 9:31 PM
To:                                  Ronald Shaw; Elvira Ximenes; John Ximenes; glennareedcpa@satx.rr.com; John Stewart
Subject:                             Investigation into Elvira H. Ximenes by the US DOD OIG. Hello.


Shaw,

I filed a complaint with the US DOD OIG about my aunt and her ten plus proxy companies. If she's found guilty of fraud
in the probate and criminal jury trials that she and ALL of her companies will loose their DOD contracts and be placed
onto the blacklist. You know which one.

I told my aunt to BACKOFF. She wants to play with the jury. Go ahead. I will forward copies of the jury verdicts and final
judgements to the government. I do this as a US taxpaying citizen. There are rules for DOD contractors that they cannot
be found guilty of fraud. My aunt committed and continues to commit estate fraud in the first degree against my
Grandmother and the State of Texas.

You think I'm bluffing. Shaw. You should know me by now. I'm telling you to suggest to YOUR CLIENT to resign, accept
the holographic and cut her losses. Otherwise, she will be f ound guilty of estate fraud in the probate and criminal courts
by a jury. Then, she will loose all of her existing DOD contracts and her companies to be permanently barred from doing
business with the government.

I SHIT YOU NOT.

It's her decision to take on the juries. She will loose. I will be there to witness it.

Do you want a copy of my complaint. The name of the officer I spoke to. You're smart. You know who I spoke to. Ask
them for a copy.


Thank you,

/s/Daniel Montes
Nephew of Ricardo
1745 Megan
Donna, Texas 78537
469-765-5427 cell
plantoperationsdirector@gmail.com




                                                                27
